Citation Nr: 0933821	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  06-00 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Marines Corps 
from February 1968 to February 1971.  He had a tour in 
Vietnam from October 1969 to August 1970.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The Board remanded this case to the RO via the Appeals 
Management Center (AMC) in November 2008 for additional 
development and consideration.


FINDINGS OF FACT

1.  The Veteran engaged in combat while serving in Vietnam.

2.  It is just as likely as not that his PTSD is the result 
of that combat experience.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's 
PTSD was incurred in service.  38 U.S.C.A. §§ 1154, 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran claims that he developed PTSD as a result of his 
combat experience during his tour in Vietnam.  For the 
reasons and bases set forth below, the Board will resolve all 
reasonable doubt in his favor and grant his claim.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection for PTSD, in particular, requires:  [1] a current 
medical diagnosis of the condition in accordance with 38 
C.F.R. § 4.125(a) (i.e., DSM-IV, presumed to include the 
adequacy of the PTSD symptomatology and the sufficiency of a 
claimed in-service stressor), [2] credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and [3] medical evidence of a causal relationship 
between current symptomatology and the specific claimed in-
service stressor(s).  See 38 C.F.R. § 3.304(f).

In this case, VA outpatient treatment records show the 
Veteran was treated for a confirmed diagnosed of PTSD 
throughout 2005 and 2006.  Thus, the first essential element 
of a PTSD claim has been established.  Since the record 
contains the requisite current diagnosis of PTSD, resolution 
of this appeal turns on whether there also is credible 
supporting evidence that an in-service stressor caused the 
PTSD, i.e., the second and third elements under 38 C.F.R. § 
3.304(f).

In adjudicating a claim for PTSD, the evidence necessary to 
establish the occurrence of a stressor during service varies 
depending on whether the Veteran was "engaged in combat with 
the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If 
it is shown through military citation or other appropriate 
evidence that a Veteran engaged in combat with the enemy, and 
the claimed stressors are related to combat, the Veteran's 
lay testimony regarding the reported stressors must be 
accepted as conclusive evidence of their actual occurrence, 
provided the testimony is found to be satisfactory, e.g., 
credible and "consistent with the circumstances, conditions, 
or hardships of such service."  In this situation, no further 
developmental or corroborative evidence is necessary.  
38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(d).

The evidence in this case shows the Veteran participated in 
combat during his tour in Vietnam.  His DD Form 214 indicates 
he was awarded the Vietnamese Gallantry Cross with Palm 
Citation.  And although this citation is not, in and of 
itself, prima fascia evidence he engaged in combat, it does 
nonetheless suggest he did.  See Manual of Military 
Decorations and Awards, A-6 (Department of Defense Manual 
1348.33-M, September 1996).  The Republic of Vietnam 
Gallantry Cross with Palm Citation was awarded by the 
Republic of Vietnam to units for valorous combat 
achievements.  Id. at 76, C7.5.2.4.  But in addition to this 
citation, the Veteran's DD Form 214 lists his military 
occupational specialties (MOSs) as field artillery batteryman 
and cannoneer.  Moreover, his service personnel records 
document that he participated in direct combat support 
operations in the coastal waters of the Republic of Vietnam 
in May 1970.  So when considered together, these records 
establish that he participated in combat while serving in 
Vietnam.  See VAOPGCPREC 12-99 (October 18, 1999).

Thus, two of the essential elements of a successful PTSD 
claim have been established, i.e., a current DSM-IV diagnosis 
and credible supporting evidence that a claimed in-service 
stressor actually occurred.  Hence, the only remaining 
question is whether there is also the required medical nexus 
evidence linking the current DSM-IV diagnosis of PTSD to a 
combat stressor, inasmuch as the Veteran cites his combat 
service in Vietnam as the reason he has this condition.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).



When remanding this case in November 2008, the Board directed 
the AMC/RO to in turn ask the Veteran to provide additional 
information concerning his alleged in-service stressors, 
which he believes led to his PTSD, and that if any alleged 
stressor pertains to combat (meaning no independent 
verification required), he should be scheduled for a VA 
examination to determine whether his PTSD is related to that 
combat stressor(s).  Although he provided this requested 
stressor information in February 2009, he was never afforded 
a VA examination to resolve the nexus issue.  Nevertheless, 
the Board sees that several of his VA treatment records not 
only list a diagnosis of PTSD but cite his Vietnam war 
experience as the underlying cause.  For example, an October 
2005 VA treatment records notes his "chronic problems since 
the [Vietnam] war" before listing a diagnosis of PTSD.

Thus, the evidence concerning whether the Veteran's PTSD is 
related to his confirmed combat in Vietnam is in relative 
equipoise, i.e., about evenly balanced for and against his 
claim.  In these situations he is given the benefit of the 
doubt.  Consequently, resolving all reasonable doubt in his 
favor, the Board finds that his PTSD is due to his military 
service in combat in Vietnam.  See Ashley v. Brown, 6 Vet. 
App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102 (under the "benefit- of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon 
the issue).

So service connection for PTSD is warranted.  In light of 
this favorable outcome, there is no need to discuss whether 
VA has satisfied its duties to notify and assist the Veteran 
with his claim pursuant to the Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq.




ORDER

Service connection for PTSD is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


